DETAILED ACTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 15, 17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirakawa et al. US 9455514 (“Hirakawa”).  Regarding claim 14, Hirakawa discloses a female electrical terminal 11 comprising:
an attachment piece 15 including a terminal body 13 having an interior space, first and second flanges (labeled F1 and F2 in annotated figure 1 below) extending from the terminal body, and a body stop 25; and
a contact piece 17 disposed within the interior space of the attachment piece and including a contact body 33 having first and second contact arms 31 that extend from the contact body and a contact stop 37 that is engaged with the body stop, wherein either:
(1) a contact weld (col. 4, lines 47-55) is provided between the attachment piece and the contact piece;
or
(2) the terminal body includes a body side (labeled BS below) having a body seam (labeled SE below), and the first flange (labeled F1 below) extends from the body side of the terminal body.

    PNG
    media_image1.png
    1852
    1431
    media_image1.png
    Greyscale


Per claim 17, a plurality of contact welds is provided between the attachment piece and the contact piece.
	Per claim 19, the terminal body includes a body side having a body seam, and the first flange extends from the body side of the terminal body.
Per claim 21, a plurality of contact welds is provided between the attachment piece and the contact piece.
Allowable Subject Matter
Claim 16, 18, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1-6 and 8-12 are allowable.
16
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833